COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON



                                         ORDER
Appellate case name:          Jim P. Benge, M.D. and Kelsey-Seybold Medical Group
                              PLLC v. Lauren Williams

Appellate case number:        01-12-00578-CV

Trial court case number:      2010-52657

Trial court:                  164th District Court of Harris County

        Appellants Jim P. Benge, M.D. and Kelsey-Seybold Medical Group PLLC have
filed their motion to strike appellee Lauren Williams’s sur-reply brief, filed in this Court
on June 25, 2013. Appellee responded and, in the alternative, filed a motion to file a
sur-reply brief exceeding the word limit. Appellants’ motion to strike is granted.
Appellee’s sur-reply brief, filed in this Court on June 25, 2013, is stricken.

     Appellee may file a sur-reply brief that does not exceed 7,500 words no later than
Monday, July 22, 2013. See generally TEX. R. APP. P. 9.4(i).

       Appellee’s motion to file a sur-reply exceeding the word limit is denied. As to
this motion, the ten-day time for determination of a motion under Texas Rule of
Appellate Procedure 10.3 is suspended. See TEX. R. APP. P. 2.

       It is so ORDERED.


Judge’s signature: /s/ Harvey Brown
                  Acting individually     ☐ Acting for the Court


Date: July 5, 2013